DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 11,002,452. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Regarding claim 1, US 11,002,452 teaches a method of conditioning air comprising: 
operating a heat pump (claim 1, line 1) comprising, a compressor, the compressor configured to deliver compressed refrigerant to a discharge line connected to a refrigerant circuit and receive a refrigerant from a suction line (claim 1, lines 2-3); 
a usage side heat exchanger (claim 1, line 4); 
a heat source side heat exchanger arranged to exchange heat between a heat transfer medium and the refrigerant flowing therethrough (claim 1, lines 5-6); 
an expansion valve (claim 1, line 7); 
a main refrigerant flow control valve (claim 1, line 8); 
a gas reheat heat exchanger connected in the refrigerant circuit (claim 1, line 15); 
a fan disposed to direct an airflow across the usage side heat exchanger and the gas reheat heat exchanger into a target space (claim 1, lines 16-17); 
a secondary refrigerant flow control valve; and a heat transfer medium flow control valve (claim 1, line 18); 
controlling the secondary refrigerant flow control valve to select between a first mode in which refrigerant flows from the discharge line to the main refrigerant flow control valve (claim 1, lines 19-24), and 
a second mode in which refrigerant flows from the discharge line to the gas reheat heat exchanger and then flows to the main refrigerant flow control valve (claim 1, lines 19-24); and 
controlling the heat transfer medium flow control valve to adjust the flow of the heat transfer medium into the heat source side heat exchanger, the heat transfer medium flow control valve allowing the heat transfer medium to flow to the heat source side heat exchanger when the secondary refrigerant flow control valve is in the first mode (claim 1, lines 25-35), and 
the heat transfer medium flow control valve being configured to adjust the flow of the heat transfer medium to the heat source side heat exchanger when the secondary refrigerant flow control valve is in the second mode (claim 1, lines 25-35).  

Regarding claim 2, US 11,002,452 teaches the method of claim 1, wherein the main refrigerant control valve is switchable between a cooling mode in which refrigerant flows from the discharge line through a refrigerant circuit, to the heat source side heat exchanger, to the expansion valve and then to the usage side heat exchanger, and a heating mode in which refrigerant flows from the discharge line through the refrigerant circuit to the usage side heat exchanger, to the expansion valve and then to the heat source side heat exchanger (claim 1, linse 9-14).  

Regarding claim 3, US 11,002,452 teaches the method of claim 1, wherein the heat transfer medium flow control valve is disposed on an inlet side of the heat source side heat exchanger (claim 1, lines 15-17).  

Regarding claim 4, US 11,002,452 teaches the method of claim 1, wherein the heat transfer medium of the heat source side heat exchanger is water (claim 3).  

Regarding claim 5, US 11,002,452 teaches the method of claim 1, wherein the source side heat exchanger is a coaxial heat exchanger (claim 4).  

Regarding claim 6, US 11,002,452 teaches the method of claim 1, wherein the step of controlling heat transfer medium flow control valve is performed using a control switch and wherein the heat transfer medium flow control valve is disposed between a discharge port of the compressor and an inlet of the gas reheat heat exchanger (claim 5).  

Regarding claim 7, US 11,002,452 teaches the method of claim 6, wherein the control switch is connected in a control circuit to the heat transfer medium flow control valve (claim 6).
  
Regarding claim 8, US 11,002,452 teaches the method of claim 7, wherein the control circuit includes a relay that receives a wired or wireless signal from a thermostat to open or close the relay (claim 7).  

Regarding claim 9, US 11,002,452 teaches the method of claim 7, wherein the control switch includes a pressure control switch that is normally open unless a pressure of refrigerant at the control switch falls below an actuation pressure (claim 8).  

Regarding claim 10, US 11,002,452 teaches the method of claim 9, further comprising closing the control switch once the pressure at the control switch has fallen below the actuation pressure, and opening the control switch when the pressure at the control switch rises above a release pressure that is higher than the actuation pressure (claim 9).  

Regarding claim 11, US 11,002,452 teaches the method of claim 10, wherein when the pressure control switch is in a normally open position, the pressure control switch remains in the open position even when the pressure at the control switch falls below the release pressure (claim 10).  

Regarding claim 12, US 11,002,452 teaches the method of claim 1, wherein the secondary refrigerant flow control valve is a three-way valve that selectively communicates refrigerant from the refrigerant circuit to the gas reheat heat exchanger (claim 11).  

Regarding claim 13, US 11,002,452 teaches the method of claim 1, wherein the main refrigerant flow control valve is a four-way valve (claim 12).  

Regarding claim 14, US 11,002,452 teaches the of claim 1, wherein the gas reheat heat exchanger is positioned upstream of the usage side heat exchanger in the gas reheat mode along the refrigerant circuit (claim 13).  

Regarding claim 15, US 11,002,452 teaches the method of claim 1, wherein the gas reheat heat exchanger is positioned upstream of the main refrigerant flow control valve in the gas reheat mode along the refrigerant circuit (claim 14).  

Regarding claim 16, US 11,002,452 teaches a method of controlling the temperature and humidity of air using a heat pump, the method comprising: 
compressing a refrigerant using a compressor, the compressor configured to direct the compressed refrigerant to a discharge line connected to a refrigeration circuit (claim 1, lines 2-3); 
selecting between a first mode in which refrigerant flows from the discharge line to a main refrigerant flow control valve, and a second mode in which refrigerant flows from the discharge line to a gas reheat heat exchanger and then flows to the main refrigerant flow control valve (claim 1, lines 8-14); and 
adjusting the flow of a heat transfer medium to a heat source side heat exchanger when the second mode is selected (claim 1, lines 8-14). 

Regarding claim 19, US 11,002,452 teaches the method of claim 17, further comprising selecting between a cooling mode in which refrigerant flows from the discharge line through the refrigeration circuit, to the heat source side heat exchanger, to an expansion valve and then to a usage side heat exchanger, and a heating mode in which refrigerant flows from the discharge line through the refrigeration circuit to the usage side heat exchanger, to the expansion valve and then to the heat source side heat exchanger (claim 1, lines 9-14).
  
Claims 17-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,002,452 in view of Wills (US 4,102,389). 

Regarding claim 17, US 11,002,452 teaches the method of claim 16, wherein the step of selecting between a first mode and a second mode is performed using a secondary refrigerant flow control valve (claim 1, lines 18-23), but does not teach use of a thermostat to communicate with switching modes. Wells teaches a heat pump (Wells, Title) which features using a thermostat to communicate with switching modes (Wells, col. 3, lines 54-68). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide US 11,002,452 with use of a thermostat to communicate during mode switching, as taught by Wells, in order to assure that the desired temperature is being maintained. 

Regarding claim 18, US 11,002,452 teaches the method of claim 16, wherein the step of adjusting the flow of the heat transfer medium is performed using a heat transfer medium flow control valve (claim 1, lines 25-35), but does not teach use of a thermostat to communicate with switching modes. Wells teaches a heat pump (Wells, Title) which features using a thermostat to communicate with switching modes (Wells, col. 3, lines 54-68). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide US 11,002,452 with use of a thermostat to communicate during mode switching, as taught by Wells, in order to assure that the desired temperature is being maintained.

Regarding claim 20, US 11,002,452 teaches the method of claim 19, wherein the step of selecting between a cooling mode and a heating mode is performed using a main refrigerant control valve, but does not teach use of a thermostat to communicate with switching modes. Wells teaches a heat pump (Wells, Title) which features using a thermostat to communicate with switching modes (Wells, col. 3, lines 54-68). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide US 11,002,452 with use of a thermostat to communicate during mode switching, as taught by Wells, in order to assure that the desired temperature is being maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763